Citation Nr: 0809294	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a left navicular fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to April 1977.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision by the Reno RO that granted service connection, and 
assigned the initial rating, for the veteran's left wrist 
disability.  [A donor site scar is separately rated 10 
person; that rating is not at issue herein.]  In August 2007, 
the matter was remanded for additional development.


FINDING OF FACT

The veteran's left (minor) wrist disability is manifested by 
limitation of motion, painful motion, and weakness; at no 
time during the appeal was there evidence of ankylosis; 
separately ratable neurological impairment is not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for postoperative residuals 
of a left navicular fracture is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Codes (Codes) 5214, 5215 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  A recent Court decision held that with 
respect to an increased rating claim, VCAA notice must 
include with some specificity what evidence is needed to 
support the claim.  See Vazquez-Flores v. Peake, No. 05-355 
(U.S. Vet. App. Jan. 30, 2008).  

This appeal stems from the initial rating assigned with a 
grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  The March 2004 
statement of the case (SOC) properly provided notice on the 
downstream issue of an increased initial rating.  The veteran 
is exercising his right to appeal that rating.  To the extent 
that he may not have received complete timely content 
complying Vazquez notice, he is not prejudiced because it 
does not affect the essential fairness of the adjudication 
process.  At an October 2003 informal hearing before a 
Decision Review Officer the veteran and his representative 
acknowledged that ankylosis was required for a higher rating 
for the wrist disability, demonstrating actual knowledge of 
the criteria for a higher rating.  He identified additional 
treatment records; such records were sought in the Board's 
August 2007 remand.  He has not alleged the left wrist is 
ankylosed or identified records that would show ankylosis.  
Subsequent to issuance of complete notice (and after ample 
opportunity to respond) the matter was readjudicated in 
September 2004 and November 2007 supplemental statements of 
the case (SSOCs).  

Regarding VA's duty to assist, VA obtained all 
pertinent/identified records that could be obtained.  All 
evidence constructively of record was secured.  The veteran 
was afforded VA examinations.  VA's duty to assist is met.  
It is not prejudicial to the veteran for the Board to proceed 
with appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

II. Factual Background, Legal Criteria, and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The rating schedule provides a higher rating (in excess of 10 
percent) for wrist disability only where there is ankylosis 
of the wrist.  See 38 C.F.R. § 4.71a, Codes 5214, 5215.  
However, the record includes no evidence of ankylosis (even 
with factors such as limitation due to pain, flare-ups, or 
use considered) so as to warrant a rating under this code.  
[Ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).]

A January 2003 VA treatment record notes the veteran's 
complaints of chronic left wrist pain.

On April 2003 VA examination, the veteran's left wrist 
complaints included pain, loss of motion, weakness, and poor 
coordination.  Examination revealed flexion to 60 degrees, 
extension to 50 degrees, radial deviation to 15 degrees, 
ulnar deviation to 35 degrees, and pronation and supination 
to 90 degrees.  There was moderate pain with motion, mild 
swelling, and tenderness.  It was noted that carpel tunnel 
signs were slightly positive.  

At a September 2003 informal hearing, the veteran related 
that his left wrist was painful, the left hand was weak, and 
that he had only half of the normal range of left wrist 
motion.  He believed his weakened grip was evidence of 
neurological impairment.  

On December 2003 VA examination, the veteran complained of a 
constant ache in his left wrist and increased discomfort if 
he tried to carry anything very heavy; he took Tylenol for 
pain.  Left wrist flexion was to 75 degrees, extension was to 
50 degrees, and radial deviation was to 20 degrees, with 
pain.  Pronation, supination, and ulnar deviation were full.  
Phalen and Tinel signs were negative, suggesting that the 
veteran had not developed carpel tunnel syndrome.  Strength 
testing revealed that the veteran squeezed the dynamometer to 
78 pounds with his right (dominant) hand, but only to 42 
pounds with his left hand.  X-rays revealed arthritis in the 
left wrist joint and a healed navicular fracture.

October 2004 VA treatment records again noted the veteran's 
complaints of chronic left wrist pain.

Although the veteran has limitation of left wrist motion, 
weakness, and left wrist pain, ankylosis is neither shown, 
nor alleged.  Consequently, the evidence does not provide a 
basis for an increase in the rating for the orthopedic 
manifestations of this disability.  

Additional factors that could provide a basis for an increase 
have also been considered; however, it is not shown that the 
veteran has any functional loss beyond that being currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  While he may believe that left hand grip 
weakness is a neurological manifestation of the left wrist 
disability (warranting a separate compensable rating), the 
preponderance of the evidence is against a finding that he 
has such disability.  Though slight carpel tunnel signs were 
noted April VA examination, testing on the subsequent 
(December 2003) examination contraindicated that there is 
such disability.  As the latter examination appears to have 
included more thorough testing, the Board concludes the 
findings on that examination are more probative and 
persuasive as to whether or not the veteran has carpel tunnel 
syndrome (or other separately ratable neurological 
disability) as a residual of his service-connected left wrist 
injury.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests that there are factors 
warranting extraschedular consideration; marked interference 
with employability or frequent hospitalizations due to the 
left wrist disability are neither shown, nor alleged.  38 
C.F.R. § 3.321.

The preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent for his left wrist 
disability.  Hence, this claim must be denied.   


ORDER

A rating in excess of 10 percent for postoperative residuals 
of a left navicular fracture is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


